DETAILED ACTION
This office action is in response to communication filed on 06/28/2021. Claims 1, 6-8, and 13-14 have been amended. Claims 5 and 12 have been canceled. Claims 1-4, 6-11 and 13-14 are pending on this application.

Allowable Subject Matter
Claims 1-4, 6-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hala et al. U.S. patent No. 6,507,804.
Fig. 1, Fig. 4 and Fig. 5 of Hala et al. disclose a computer-implemented method for thinning scalar measurement data (SI, S2, S3, S4 in fig. 5 at Time Tl) to reduce an amount of space (Col. 2 lines 25-30) needed in a second data storage device (60) to save (Col. 2 lines 25-30) the scalar measurement data (SI, S2, S3, S4 in fig. 5), wherein the scalar measurement data (SI, S2, S3, S4 in fig. 8) were initially recorded in a first data storage device (42, 48, 30, 36, 44, 50, 54) during a measurement period (Tl in Fig. 8), the method comprising: (a) accessing the scalar measurement data (SI, S2, S3, S4 in fig. 5) from the first data storage device (42, 48, 30, 36, 44, 50, 54); (b) setting an amplitude range (Criteria: in Fig. 4) to which a plurality of amplitude values of the scalar measurement data (SI, S2, S3, S4 in fig. 5) will be compared (Compare steps in Fig. 4); (c) setting a first or subsequent one of the amplitude values (SI, S2, S3, S4 in fig. 5 at Time Tl) as a reference amplitude value (reference values of SI, S2, S3 and S4 at TIME Tl in Fig. 5, and setting a time (Tl in Fig. 5) corresponding to the first (SI, S2, S3, S4 in fig. 5 at Time Tl) or subsequent one of the amplitude values as a reference time value (T1 in Fig. 5); (d) saving the reference amplitude value (SI, S2, S3, S4 in fig. 5 at Time Tl) and the reference time value (Tl in Fig. 5) in the second data storage device (60); (e) accessing a next amplitude value of the plurality of amplitude values (SI, S2, S3, S4 in fig. 6 at Time T2 or SI, S2, S3, S4 in fig. 6 at Time T3 ) from the first data storage device (48);

-    discarding the next amplitude value by not saving it in the second data storage device (No Change from Tl Spectrum so No Data sent to Flost in Fig. 6); and
-    proceeding to step (g), or if the absolute difference between the reference amplitude value (Fig. 5) and the next amplitude value (Fig. 7) is greater than the amplitude range (Col. 13 lines 1-11): -saving (Wave shape has changed in Fig. 7, report to the host) the second data storage device (60) the next amplitude value (Fig. 7) and a time (T3 in Fig. 7) at which the next amplitude value (SI, S2, S3 and S4 of Fig. 7) was recorded (60); and - setting the next amplitude value (Fig. 7) as the reference amplitude value (reference of new value SI, S2, S3, S4 in Fig. 7), and setting the time (T3) at which the next amplitude value (reference of new value SI, S2, S3, S4 in Fig. 7) was recorded as the reference time value (reference of new value SI, S2, S3, S4 in Fig. 7) ; and (g) repeating steps (e) and (f) until all of the scalar measurement data recorded during the measurement period have been processed (see Fig. 4 for discloses the repeating steps updating reference value for storing to the Flost 60).

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: calculating an average measurement value based on a sum of the discarded next amplitude value and previously discarded amplitude values that are adjacent in time to the discarded next amplitude value;  calculating a time gap value indicating a total length of time associated with the discarded next amplitude value and previously discarded amplitude values that are 
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: calculate an average measurement value based on a sum of the discarded next amplitude value and previously discarded amplitude values that are adjacent in time to the discarded next amplitude value; - calculate a time gap value indicating a total length of time associated with the discarded next amplitude value and previously discarded amplitude values that are adjacent in time to the discarded next amplitude value; and  save the average measurement value and the time gap value in the second data storage device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/08/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845